General Reinsurance Corporation v. Commissioner.General Reinsurance Corp. v. CommissionerDocket No. 22036.United States Tax Court1950 Tax Ct. Memo LEXIS 258; 9 T.C.M. (CCH) 141; T.C.M. (RIA) 50049; March 6, 1950*258  E. Clyde Algire, Esq., 1223 DuPont Circle Bldg., Washington, D.C., for the petitioner. Walt Mandry, Esq., for the respondent.  VAN FOSSAN Memorandum Opinion VAN FOSSAN, Judge: The respondent determed deficiencies in income tax for the taxable years 1944 and 1945 in the respective amounts of $144,609.86 and $184,776.45, and an overassessment in excess profits tax for the year 1945 in the amount of $123,808.98. The questions presented are: 1. Should premiums earned as reported by the petitioner in its returns for the years 1944 and 1945 be increased by the sums of $17,433.49 and $26,164.70, respectively, representing the increases in petitioner's unadmitted reinsurance unearned premium reserve during the respective years? 2. Should losses incurred as reported by the petitioner in its returns for the years 1944 and 1945 be decreased by the sums of $156,163.13 and $386,723.74, respectively, representing the increases in petitioner's unadmitted reinsurance loss reserve during the respective years? The facts were all stipulated and as stipulated are incorporated herein by reference. The respondent concedes that the precise issues here involved have been decided*259  adversely to the Government in a number of cases, namely,  , affirmed  , which was followed in a number of Memorandum Opinions. On brief the respondent states that he "does not believe that it would serve any useful purpose to argue this question again, other than to state that he is not in agreement with the decisions in the cited cases and believes that the correct rule was announced in the case of  , affirmed  ." We adhere to our decision in  , is in no way contra. On these issues we find for the petitioner. Decision will be entered under Rule 50.